                  IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 JUAN VINCENT BARKLEY                               :             CIVIL ACTION
           Plaintiff, pro se                        :
                                                    :             NO. 18-0964
                v.                                  :
                                                    :
 MAJOR ABELLO, et al.                               :
          Defendants                                :

                                              ORDER
       AND NOW, this 14th day of December 2018, upon consideration of the Complaint filed

by Plaintiff Juan Vincent Barkley, proceeding pro se, [ECF 1], it is hereby ORDERED that:

       1.      For the reasons set forth in this Court’s Memorandum, the Complaint is

DISMISSED, without prejudice, for failure to state a claim, and pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii).

       2.      Barkley has leave to file an amended complaint within thirty (30) days of the date

of this Order in the event he can state a plausible claim for relief against an appropriate defendant

or defendants. If Barkley files an amended complaint, he must identify all the defendants in the

caption of the amended complaint. The amended complaint must also provide as much identifying

information for the defendants as possible. Barkley may refer to a defendant by last name only if

that is the only identifying information possessed. If Barkley wishes to name individuals for whom

he does not have any identifying information, he may refer to those individuals as John Doe #1,

John Doe #2, etc. The amended complaint must also describe how each defendant was responsible

for violating Barkley’s rights, and should not rely on or refer back to the initial Complaint to state

a claim. Upon the filing of an amended complaint, the Clerk of Court shall not make service until

so ORDERED.
       3.      Because the Philadelphia inmate locator indicates that Barkley is currently

incarcerated at the Curran-Fromhold Correctional Facility, the Clerk of Court is DIRECTED to

update the docket to reflect that Barkley’s current address is: Juan Vincent Barkley, #529140,

CFCF, 7901 State Road, Philadelphia, PA 19136.

       4.      The Clerk of Court is further DIRECTED to send Barkley a blank form complaint

to be used by a prisoner filing a civil rights action bearing the civil action number for this case.

Barkley may use this form to prepare his amended complaint.

       5.      If Barkley fails to file an amended complaint, his case may be dismissed without

prejudice for failure to prosecute and without further notice.




                                              BY THE COURT:


                                              /s/ Nitza I. Quiñones Alejandro
                                              NITZA I. QUIÑONES ALEJANDRO
                                              Judge, United States District Court
